                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


DEVON M. WILLIAMS,

             Petitioner,                              Case No. 19-cv-11754
                                                      Hon. Matthew F. Leitman
v.

MATT MACAULEY,

          Respondent.
__________________________________________________________________/

               ORDER EXTENDING TIME FOR PETITIONER
                TO RESPOND TO ORDER TO SHOW CAUSE

      Michigan prisoner DeVon M. Williams is presently confined at the Bellamy

Creek Correctional Facility in Ionia, Michigan. On June 12, 2019, Williams, acting

pro se, filed a petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C.

§ 2254. (See Pet., ECF No. 1.) In the petition, Williams challenges his Oakland

County Circuit Court plea convictions of two counts of armed robbery. Williams

claims that he was subjected to an improper lineup and identification and that he was

provided the ineffective assistance of trial counsel. (See id.)

      On August 28, 2019, the Court entered an order to show cause in which it

directed Williams to show cause, in writing, why it should not dismiss his petition

because it was untimely. (See Order, ECF No. 6.) The Court ordered Williams to



                                           1
respond to the show cause order by no later than October 28, 2019. (See id.,

PageID.26.)

      Williams responded to the show cause order on October 13, 2019. (See Resp.,

ECF No. 7.) In that response, Williams told the Court that he was “ready to … sen[d]

out” a substantive response to the show cause order when “all [of his] legal work

was thrown away.” (Id., PageID.28.) Williams therefore requested additional time

to file a substantive response to the show cause order.

      The Court has reviewed Williams’ response and concludes that granting him

additional time to fully respond to the show cause order is warranted. Accordingly,

Williams shall file his response to that order by no later than April 6, 2020.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: February 3, 2020




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
